The district attorney of Riverside County on May 10, 1929, charged the appellant by information with having committed the crime of robbery on or about August 5, 1928, to which a plea of not guilty was entered. When the case was called for trial appellant's counsel requested permission to enter an additional plea of previous acquittal of the offense so charged, which was granted. [1] After the People had closed and the defendant had testified, his counsel offered in evidence a purported "information in the case of State of California v. C.F. Rowe,
presented by the district attorney in open court, of the county of Riverside, State of California, and filed as a record in said court on the 13th day of October, 1928." An objection thereto by the district attorney was sustained upon the ground that the offered information did not charge the same offense as that for which the defendant was on trial, and that it was not *Page 606 
material. This ruling is assigned as a ground for reversal, but the record does not contain the tendered document nor any evidence as to the offense which was therein charged. It is impossible to say that the objection and ruling mentioned were not well founded, or that appellant was prejudiced thereby, hence there is no merit in his contention. (People v. Bray, 42 Cal.App. 465
[183 P. 712].) No other question is presented for our consideration upon this appeal.
The judgment and order denying a new trial are affirmed.
Works, P.J., and Thompson (Ira F.), J., concurred.